Order entered February 18, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01425-CV

              ALBERT MORRIS AND TILDA MORRIS, ET AL., Appellants

                                               V.

               UNIFIED HOUSING FOUNDATION INC., ET AL., Appellees

                       On Appeal from the 14th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-11-15358

                                           ORDER
       We GRANT appellants’ February 11, 2014 motion for additional time to pay the clerk’s

fee and ORDER appellants to file, no later than March 17, 2014, written verification that they

have paid or made arrangements to pay for the clerk’s record. Because appellants are not

seeking to proceed on appeal without advance payment of costs and have paid both the appellate

filing fee and the reporter’s fee, we caution appellants that failure to file the requested

verification may result in this appeal being dismissed without further notice. See TEX. R. APP. P.

37.3(b).


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE